DELBELLO DONNELLAN WEINGARTEN                              Hearing Date: March 28, 2019
WISE & WIEDERKEHR, LLP                                     Hearing Time: 10:00 a.m.
Attorneys for the Debtor
One North Lexington Avenue
White Plains, New York 10601
(914) 681-0200
Dawn Kirby, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                     Chapter 11

SCOTT B. UGELL,                                            Case No. 19-22239 (rdd)

                                             Debtor.
-------------------------------------------------------X

             DEBTOR’S MOTION TO DISMISS THE CHAPTER 11 CASE


TO:        THE HONORABLE ROBERT D. DRAIN:
           UNITED STATES BANKRUPTCY JUDGE:

      1.     The above-captioned debtor and debtor-in-possession, Scott Ugell (the

“Debtor”), by his attorneys, DelBello Donnellan Weingarten Wise & Wiederkehr, LLP,

as and for his motion (the “Motion”) for an order pursuant to §1112(b) of Title 11 of the

United States Code, dismissing the Debtor’s Chapter 11 proceeding, respectfully

represents as follows:

                                      Jurisdiction and Venue

      2.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Consideration of the Motion is a core proceeding pursuant to 28 U.S.C. §

157(b)(2)(A). Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

      3.     This proceeding has been initiated pursuant to Bankruptcy Code §§1112(b) of

title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., (the “Bankruptcy Code”)



                                                    1
and Rules 1017(a) and 2002(a)(4) and of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                        Background

    4.     On July 3, 2014 (the “Petition Date”), the Debtor filed a voluntary petition for

reorganization pursuant to Chapter 11 of the Bankruptcy Code. The Debtor has continued

in possession of its assets and management of its affairs as a Debtor-in-possession pursuant

to Sections 1107 and 1108 of the Bankruptcy Code.

    5.     No official committee of unsecured creditors, trustee or examiner has been

appointed in the Chapter 11 case.

    6.     The Debtor filed this Chapter 11 case filing because of a litigation dispute with

his former partner in the matter, Citrin Properties LLC v. Eagle Falley Hunt & Fish Club,

LLC and Scott B. Ugell, Supreme Court, Rockland County, Index No. 033259/2016.

    7.     After the filing of this chapter 11 case, the Debtor and his former business

partner entered an agreement resolving their dispute, subject to dismissal of the chapter 11

case.

    8.    The Debtor submits that a dismissal is in the best interests of the creditors in that

if this proceeding remains in a Chapter 11, the only result will be substantial administrative

expenses and continuing attorney fee costs.

                                      CONCLUSION

    9.    Based upon the foregoing, the Debtor respectfully submits that dismissal is both

appropriate and warranted under Section 1112(b) of the Bankruptcy Code.

    10.   No prior application for the relief requested herein has been made.




                                              2
          WHEREFORE, the Debtor requests that the Court enter an Order dismissing the

Debtor’s Chapter 11 proceeding, together with such other and further relief as is just and

proper.

Dated: White Plains, New York
       March 1, 2019
                                           DELBELLO DONNELLAN WEINGARTEN
                                           WISE & WIEDERKEHR, LLP
                                            Attorneys for the Debtor

                                                  /s/ Dawn Kirby
                                            BY:__________________________
                                                  Dawn Kirby
                                                  One North Lexington Avenue
                                                  White Plains, New York 10601
                                                  (914) 681-0200




                                            3
